                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


SUZANNE FLEENOR, Personal
Representative for the Estate of Danny R.
Fleenor,                                                          8:18CV61

                      Plaintiff,
                                                                   ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       Plaintiff’s Motion for Dismissal with Prejudice (Filing No. 21) is granted. This case

is dismissed with prejudice with both parties in this action to bear its own fees and costs.



       Dated this 5th day of February, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
